Citation Nr: 1336813	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2010 decision by the Fort Harrison, Montana, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for a right knee condition and granted service connection for residuals of a left knee medial meniscectomy (claimed as a left knee injury) evaluated at 10 percent, effective July 2, 2010.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  
 
This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that the Veteran's case must be remanded for further development.

The Veteran asserts entitlement to secondary service-connection for his right knee caused by his service-connected left knee.  A VA examination was provided in August 2010.  The VA examiner opined the Veteran's current right knee degenerative joint disease was less likely than not due to, caused by, or aggravated beyond its normally expected progression by his left knee condition but did not provide a rationale for this opinion.  Based on the foregoing, the Board finds that a further VA opinion must be requested prior to a resolution of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).

With respect to the Veteran's service-connected left knee disability, the Board notes a VA examination was most recently carried out in August 2010.  The Veteran's representative, in his April, May and June 2013 informal briefs, contends that the most recent VA examination is too old to evaluate the Veteran's current level of impairment.  The last VA examination is over 3 years old. As an initial matter, the Board notes that the mere passage of time since an examination does not, in and of itself, warrant additional development.  However, the Veteran was scheduled for a September 2011 VA examination.  An updated address was submitted in the Veteran's notice of disagreement and VA Form 9, also where the statement of the case was addressed in June 2011.  It appears the VA examination request made in September 2011 was sent to an outdated address.  The Veteran did not appear to his scheduled VA examination.  Based on two different addresses of record, the Board finds that there is a question as to whether the Veteran received notification of his September 2011 VA examination.  The Board finds that an additional attempt to schedule the Veteran for a VA examination should be made following clarification as to the Veteran's current address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify the Veteran's current address of record.  Attempts to confirm the Veteran's current address must be memorialized in the claims file.  

2.  After any development deemed necessary is completed, the Veteran must then be afforded a VA examination, with an examiner who has reviewed the entire claims file (physical and virtual) to determine the nature and extent of his service-connected left knee disability and whether the Veteran has a current right knee disability that is etiologically related to his active duty service or his service-connected left knee disability.  

      The VA examiner(s) must:
      
(a)  Identify all manifestations of the Veteran's current knee disabilities.  Specifically, the examiner must state: whether there is arthritis of the knees; whether there is any evidence of favorable or unfavorable ankylosis of the knees; range of motion, in degrees; whether there is weakened movement, excess fatigability, incoordination, or pain on use (determinations should be expressed in terms of the degree of additional range of motion loss, if any, due to these symptoms); whether pain significantly limits functional ability during flare-ups or following repeated use (determinations should also be expressed in terms of additional range of motion loss, if any, due to these symptoms); describe the severity of any subluxation or lateral instability of the knees, and if so, whether it is slight, moderate or severe.  
      
(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee condition, is etiologically related to his active service or caused or permanently worsened (aggravated) by his service-connected left knee disability.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions, including the Veteran's assertion that his left knee condition aggravated his right knee and the in-service assessment of chondromalacia of the right knee.  A complete rationale should be provided for any opinion expressed.

3.  Then, the claims for an increased evaluation for left knee residuals of a medial meniscectomy and service-connection for a right knee condition must be readjudicated.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

